                                                                  The Honorable Christopher M. Alston
 1                                                                                         Chapter 13
                                                                        Hearing Date: January 10, 2019
 2                                                                             Hearing Time: 9:30 AM
                                                         Hearing Location: US Courthouse /Seattle, WA
 3

 4

 5

 6
                            UNITED STATES BANKRUPTCY COURT
 7                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
     IN RE:
 8                                                             Case No. 18-14235
     JESSICA MCCOLL NEILSON,
 9                                                             Chapter: 13
10
                                                             REPLY TO TRUSTEE’S OBJECTION TO
                                    Debtor.                  CONFIRMATION
11

12

13
              COMES NOW, Jessica McColl Neilson, the Chapter 13 the Debtor in the above
14
     referenced matter, (“Debtor”), by and through her attorney, Christina L. Henry of Henry &
15
     DeGraaff, P.S. and replies to the Trustee’s objection to Chapter 13 Plan.
16

17            The Debtor has reviewed her payment records with her attorney and has filed an Amended

18   Attorney Disclosure Statement (ECF No. 25) and 2nd Amended SOFA (ECF No. 26) correcting

19   clarifying that the Debtor paid only $2000.00 in attorney’s fees prior to the bankruptcy filing.

20   Additionally, the Debtor paid the first plan payment directly for November 2018 to the Chapter 13
21   Trustee in the amount of $2,363.00 and the first wage deduction in the amount of $1,181.50 was
22
     received by the Chapter 13 Trustee on December 20, 2018. The Debtor is a teacher at Highline
23
     College and wage deductions will continue semi monthly for the remainder of the plan.
24
              WHEREFORE, the Debtor requests that the court deny the Trustee’s objection to
25
     confirmation and confirm the existing plan.
26

27
      RESPONSE TO TRUSTEE’S OBJECTION TO CONFIRMATION                              HENRY & DEGRAAFF, P.S.
      -1                                                                            150 NICKERSON ST, STE 311
                                                                                   SEATTLE, WASHINGTON 98109
                                                                                      telephone (206) 330-0595
                                                                                          fax (206) 400-7609
      Case 18-14235-CMA           Doc 27      Filed 12/31/18      Ent. 12/31/18 12:17:05           Pg. 1 of 2
          DATED this December 31, 2018.
 1
                                                       HENRY & DEGRAAFF, P.S.
 2

 3                                                     By: /s/ Christina L. Henry
                                                       Christina L. Henry, WSBA #31273
 4                                                     Attorney for the Debtor

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     RESPONSE TO TRUSTEE’S OBJECTION TO CONFIRMATION                    HENRY & DEGRAAFF, P.S.
     -2                                                                  150 NICKERSON ST, STE 311
                                                                        SEATTLE, WASHINGTON 98109
                                                                           telephone (206) 330-0595
                                                                               fax (206) 400-7609
     Case 18-14235-CMA       Doc 27    Filed 12/31/18      Ent. 12/31/18 12:17:05       Pg. 2 of 2
